As filed with the Securities and Exchange Commission on November 24, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07763 THE MASTERS’ SELECT FUNDS TRUST 4 Orinda Way, Suite 200-D, Orinda, California 94563 Kenneth E. Gregory 4 Orinda Way, Suite 200-D Orinda, CA94563 Copies to: Mitchell Nichter, Esq. Paul, Hastings, Janofsky & Walker, LLP 55 Second Street, 24th Floor San Francisco, California 94105 (925) 254-8999 Date of fiscal year end: December 31, 2011 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. Masters' Select Equity Fund Schedule of Investments in Securities at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 95.5% Consumer Discretionary: 14.3% Amazon.com,Inc. * $ American Eagle Outfitters, Inc. DIRECTV - Class A * Ford Motor Co. * Guess?, Inc. HSN, Inc. * Interpublic Group of Companies,Inc. * Ltd Brands,Inc. Mohawk Industries,Inc. * New Oriental Education & Technology Group - ADR* Tenneco, Inc. * Time Warner Cable,Inc. TRW Automotive Holdings Corp. * Walt Disney Co. (The) Williams-Sonoma, Inc. Consumer Staples: 4.3% Coca-Cola Co. Costco Wholesale Corp. Procter & Gamble Co. Sara Lee Corp. Energy: 12.4% Canadian Natural Resources Ltd. Cenovus Energy Inc. Chesapeake EnergyCorp. EOG Resources, Inc. FMC Technologies, Inc. * Halliburton Co. National Oilwell Varco, Inc. Range Resources Corp. Schlumberger Ltd. Transocean, Inc. * Finance: 18.0% American ExpressCo. AONCorp. Bank of New York Mellon Corp. 56 Berkshire Hathaway, Inc. - Class A * CapitalSource,Inc. Charles Schwab Corp. Cheung Kong Holding Ltd. -ADR Fairfax Financial Holdings Ltd. Glacier Bancorp, Inc. Loews Corp. Transatlantic Holdings,Inc. Health Care, Pharmaceuticals & Biotechnology: 11.7% Alexion Pharmaceuticals,Inc. * Allergan,Inc. Boston Scientific Corp. * Greatbatch, Inc. * Health Management Association, Inc. * Illumina, Inc. * Intuitive Surgical, Inc. * Johnson & Johnson Laboratory Corporation of America Holdings * Merck & Co., Inc. Omnicare, Inc. Patterson Companies,Inc. VCA Antech, Inc. * Industrials: 9.8% Babcock & Wilcox Co. * Caterpillar, Inc. DryShips, Inc. * Hochtief AG KirbyCorp. * McDermott International,Inc. * Rockwell Collins,Inc. Ryder System, Inc. Snap-on,Inc. Materials: 4.5% Allegheny Technologies, Inc. Barrick GoldCorp. Cemex S.A.B. de C.V. - ADR Sealed Air Corp. Solutia,Inc. * STR Holdings, Inc. * Masters' Select Equity Fund Schedule of Investments in Securities at September 30, 2010 (Unaudited)- continued Shares Value Technology: 18.7% Alliance Data Systems Corp. * $ Apple,Inc. * Ariba,Inc. * ASML Holding N.V. Atheros Communications, Inc. * Broadridge Financial Solutions,Inc. China Wireless Technologies Ltd. Cypress SemiconductorCorp. * Dell,Inc. * Google,Inc. - Class A * Lam ResearchCorp. * Molex, Inc. Netlogic Microsystems Inc. * Omnivision Technologies, Inc. * QUALCOMM,Inc. Salesforce.com, Inc. * Symmetricom,Inc. * Trina Solar Ltd. - ADR * Visa, Inc. - Class A Telecommunication Services: 1.8% Level 3 Communications,Inc. * Syniverse Holdings,Inc. * TOTAL COMMON STOCKS (cost $271,137,528) Principal Amount Value SHORT-TERM INVESTMENTS: 0.5% State Street Bank & Trust Co., 0.000%, 09/30/10, due 10/01/10 [collateral: $1,340,000, Federal Home Loan Bank, 0.95%, due 11/30/10 value $1,345,025] (proceeds $1,316,000) $ TOTAL SHORT-TERM INVESTMENTS (cost $1,316,000) TOTAL INVESTMENTS IN SECURITIES (cost $272,453,528): 96.0% Other Assets and Liabilities: 4.0% Net Assets: 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt * Non-Income Producing Security. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Master's Select Equity Fund FAS 157 -Summary of Fair Value Exposure at September 30, 2010. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and each Fund's own market assumptions (unobservable inputs). There inputs are used in determining the value of each Fund's investments and are summarized in the followning fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of September 30, 2010, in valuing the Fund's investments carried at fair value: Description Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Total Equity Common Stock $ $
